Citation Nr: 1109313	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  10-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

Initially, in his VA Form 9 submitted in April 2010, the Veteran requested a Board video-conference hearing; however, he later cancelled the hearing and withdrew that request.


FINDING OF FACT

In a VA Form 21-4138, Statement in Support of Claim, signed on March 2, 2011, which was received at the Board prior to the promulgation of a decision in the appeal, the appellant stated that he requested a withdrawal of his appeal of the claim  for an initial compensable disability rating for hypertension.


CONCLUSION OF LAW

The criteria have been met for withdrawal of a Substantive Appeal by the appellant in the appeal of the claim for an initial compensable disability rating for hypertension.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.   A Substantive Appeal may be withdrawn by the appellant in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204. 

In a written submission submitted by the Appellant on March 2, 2011, and received at the Board on March 2, 2011, the appellant withdrew the appeal of the claim for an initial compensable disability rating for hypertension.  Therefore, no allegations of errors of fact or law remain for appellate consideration on this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal is dismissed.


ORDER

The appeal of the claim for an initial compensable disability rating for hypertension is dismissed.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


